     Case 18-80428         Doc 32        Filed 02/27/19 Entered 02/27/19 15:45:11               Desc Main
                                           Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: CRUMP, MAUREEN ANNE                                     §    Case No. 18-80428-TML
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         STEPHEN G. BALSLEY, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $365,555.00                          Assets Exempt: $21,900.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$0.00                 Claims Discharged
                                                       Without Payment: $2,082.00

 Total Expenses of Administration:$1,683.56


         3) Total gross receipts of $     9,447.00       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $     7,763.44 (see Exhibit 2   ), yielded net receipts of $1,683.56
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 18-80428           Doc 32       Filed 02/27/19 Entered 02/27/19 15:45:11                      Desc Main
                                            Document     Page 2 of 6


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                         $613,965.00             $0.00              $0.00              $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           1,683.56          1,683.56           1,683.56

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                  2,082.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                          0.00               0.00               0.00                 0.00

                                          $616,047.00          $1,683.56          $1,683.56         $1,683.56
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on March 02, 2018.
  The case was pending for 10 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 01/10/2019                 By: /s/STEPHEN G. BALSLEY
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 18-80428             Doc 32        Filed 02/27/19 Entered 02/27/19 15:45:11                           Desc Main
                                                              Document     Page 3 of 6



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                  $ AMOUNT
              DESCRIPTION
                                                                                         TRAN. CODE 1                              RECEIVED
     2 Horses, 5 year old mother and 2 year old son                                      1129-000                                    9,447.00


    TOTAL GROSS RECEIPTS                                                                                                            $9,447.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                  $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                   PAID
 CRUMP, MAUREEN ANNE                              Dividend paid 100.00% on
                                                  $7,763.44; Claim# SURPLUS;
                                                  Filed: $7,763.44; Reference: 8200-002                                              7,763.44

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                            $7,763.44
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
 NOTFILED         Wells Fargo Home Mor                 4110-000             613,965.00            N/A                    N/A                      0.00


    TOTAL SECURED CLAIMS                                                   $613,965.00                  $0.00             $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - STEPHEN G. BALSLEY                  2100-000            N/A                     420.89           420.89                 420.89

 Other - Barrick, Switzer, Long, Balsley &                  3210-000            N/A                 1,232.50            1,232.50           1,232.50
 Van Evera
 Other - INTERNATIONAL SURETIES, LTD.                       2300-000            N/A                       4.40             4.40                   4.40

 Other - Rabobank, N.A.                                     2600-000            N/A                      11.31            11.31                  11.31



UST Form 101-7-TDR (10/1/2010)
             Case 18-80428       Doc 32   Filed 02/27/19 Entered 02/27/19 15:45:11                   Desc Main
                                            Document     Page 4 of 6
 Other - Rabobank, N.A.                    2600-000            N/A                 14.46         14.46           14.46

 TOTAL CHAPTER 7 ADMIN. FEES                             N/A                  $1,683.56      $1,683.56      $1,683.56
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                            CLAIMS              CLAIMS             CLAIMS        CLAIMS
                                        TRAN.
                                                    SCHEDULED           ASSERTED           ALLOWED         PAID
                                        CODE
                                                  None

 TOTAL PRIOR CHAPTER ADMIN.                              N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM       CLAIMS              CLAIMS
   CLAIM                                            SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT              TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                        CODE              6E)               Claim)
 NOTFILED   Internal Revenue Service   5200-000             2,082.00         N/A               N/A                0.00

 TOTAL PRIORITY UNSECURED                                  $2,082.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM       CLAIMS              CLAIMS
   CLAIM                                            SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT              TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                        CODE              6F)               Claim)
                                                  None

 TOTAL GENERAL UNSECURED                                       $0.00               $0.00        $0.00            $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 18-80428                   Doc 32             Filed 02/27/19 Entered 02/27/19 15:45:11                                          Desc Main
                                                                           Document     Page 5 of 6
                                                                                                                                                                               Exhibit 8


                                                                                      Form 1                                                                                   Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 18-80428-TML                                                                     Trustee:        (330410)     STEPHEN G. BALSLEY
Case Name:          CRUMP, MAUREEN ANNE                                                       Filed (f) or Converted (c): 03/02/18 (f)
                                                                                              §341(a) Meeting Date:        04/24/18
Period Ending: 01/10/19                                                                       Claims Bar Date:             08/02/18

                                 1                                            2                          3                       4                    5                   6

                     Asset Description                                 Petition/                Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled           (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                        Values                Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

 1        31 Braeburn Lane, Barrington, IL                               350,000.00                              0.00                                      0.00                    FA

 2        2008 Lexus RX, 165000 miles                                         4,500.00                       2,100.00                                      0.00                    FA

 3        2003 Ford F350, 133000 miles                                        3,250.00                       3,250.00                                      0.00                    FA

 4        1990 Trail-et Jet Star Horse Trailer                                2,500.00                       2,500.00                                      0.00                    FA

 5        Various Furnishings and Appliances                                  2,000.00                           0.00                                      0.00                    FA

 6        3 Flat Screen TVs, tablet, computer, cell phone                         600.00                         0.00                                      0.00                    FA

 7        Saddles                                                             1,000.00                       1,000.00                                      0.00                    FA

 8        Used clothes and Shoes                                                  500.00                         0.00                                      0.00                    FA

 9        5 Cats                                                                    5.00                         0.00                                      0.00                    FA

10        2 Horses, 5 year old mother and 2 year old son                      4,000.00                       9,447.00                                  9,447.00                    FA

11        Checking: Chase Bank Accounts                                       1,200.00                           0.00                                      0.00                    FA

 11      Assets      Totals (Excluding unknown values)                   $369,555.00                     $18,297.00                                   $9,447.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):         August 31, 2018                     Current Projected Date Of Final Report (TFR):       August 31, 2018 (Actual)




                                                                                                                                                Printed: 01/10/2019 01:40 PM    V.14.14
                        Case 18-80428                  Doc 32        Filed 02/27/19 Entered 02/27/19 15:45:11                                              Desc Main
                                                                       Document     Page 6 of 6
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                        Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        18-80428-TML                                                                  Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          CRUMP, MAUREEN ANNE                                                           Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ******9266 - Checking Account
Taxpayer ID #: **-***6935                                                                         Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 01/10/19                                                                           Separate Bond: N/A

   1            2                         3                                        4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction                T-Code              $                  $       Account Balance
06/01/18      {10}      Maureen Crump                       Net proceeds from sale of horses                 1129-000              9,447.00                                   9,447.00
06/04/18      101       INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                   2300-000                                        4.40             9,442.60
                                                            BALANCE AS OF 06/04/2018 FOR CASE
                                                            #18-80428, Bond #016018067
06/29/18                Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                       11.31             9,431.29
07/31/18                Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                       14.46             9,416.83
11/08/18      102       Barrick, Switzer, Long, Balsley &   Dividend paid 100.00% on $1,232.50, Attorney     3210-000                                   1,232.50              8,184.33
                        Van Evera                           for Trustee Fees (Other Firm); Reference:
11/08/18      103       STEPHEN G. BALSLEY                  Dividend paid 100.00% on $420.89, Trustee        2100-000                                      420.89             7,763.44
                                                            Compensation; Reference:
11/08/18      104       CRUMP, MAUREEN ANNE                 Dividend paid 100.00% on $7,763.44; Claim#       8200-002                                   7,763.44                  0.00
                                                            SURPLUS; Filed: $7,763.44; Reference:

                                                                                 ACCOUNT TOTALS                                    9,447.00             9,447.00                $0.00
                                                                                        Less: Bank Transfers                           0.00                  0.00
                                                                                 Subtotal                                          9,447.00             9,447.00
                                                                                        Less: Payments to Debtors                                       7,763.44
                                                                                 NET Receipts / Disbursements                     $9,447.00            $1,683.56



                                                                                                                                    Net             Net                   Account
                                                                                 TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                                 Checking # ******9266                             9,447.00             1,683.56                 0.00

                                                                                                                                  $9,447.00            $1,683.56                $0.00




{} Asset reference(s)                                                                                                                      Printed: 01/10/2019 01:40 PM        V.14.14
